El Juez Presidente Sr. HerNÁNdez,
emitió la opinión del tribunal.
El demandante apelado Agustín M. de Andino radicó en la Corte de Distrito de San Jnan, Sección Segunda, con fecha 28 de abril de 1917. una demanda contra la demandada ape-lante Juana Canales sobre desahucio en precario, alegando' ser dueño de una casa y solar que describe en la demanda, sita en el barrio de Cataño del término municipal de Baya-món, que detenta la demandada precariamente sin pagar-canon o merced alguna, por lo que solicita se ordene el desa-lojo de la finca descrita, con costas, gastos y desembolsos de la acción a cargo de la demandada.
La demandada contestó la demanda negando las alega-ciones esenciales de la misma y como materia nueva consti-tutiva de defensa alega que la finca urbana objeto del desahu-' ció es de su propiedad por corresponderle la mitad de ella como participación en una sociedad civil industrial de ganan-cias que desde hacía más de 42 años había constituido con Pablo Figueroa Díaz, siendo éste sastre y ella costurera, y haber adquirido la otra mitad por cesión que le hiciera la heredera del referido Pablo Figueroa llamada Ramona Figueroa, habiendo estado en posesión quieta, pública, pacífica y no interrumpida de la finca desde la muerte de Pablo Figueroa y ambos en vida de éste.
La corte dictó sentencia en 23 de marzo de 1918 declaran-do con lugar la demanda y decretando el desahucio contra la demandada Juana Canales, contra cuya sentencia interpuso ésta recurso de apelación para ante esta Corte Suprema. ,
La única cuestión a resolver en el presente recurso es si *283la demandada posee en precario la finca urbana de que tiene título de dominio el demandante.
Las pruebas del demandante tienden a demostrar que él es dueño del solar y casa de que se trata a virtud de escritura de compraventa otorgada a su favor por Teresa y Encarna-ción Díaz en 24 de diciembre de 1915 y que las vendedoras habían adquirido el solar por cesión que les hiciera El Pueblo de Puerto Rico por escritura pública de 30 de septiembre de 1915 y la casa por herencia de su difunto hermano Pablo Figueroa Díaz, del que fueron declaradas herederas abintes-tato por resolución judicial. Y las pruebas de la deman-dada tienden a demostrar que ella y Pablo Figueroa vivieron juntos bajo un mismo techo por más de cuarenta años, siendo Figueroa sastre y la demandada costurera y juntos trabaja-ban, habiendo comunidad de ganancias y de gastos, durante cuya vida común fué edificada con los ahorros de ambos la casa que ocuparon hasta que murió Pablo Figueroa en 2 de mayo de 1908, ocupándola después Juana Canales sin solu-ción de continuidad.
Ya dijimos al resolver el caso de Torres et al. v. Pérez, 18 D. P. R. 573, en el cual el defhandante presentó título ins-crito en el registro para acreditar el dominio que alegaba “que el juicio de desahucio es un procedimiento especial que no sirve para resolver sobre derecho de propiedad y que cuando el demandado alega un título para la posesión, si esa alegación no está desnuda de toda prueba no debe decretarse el desahucio y deben las partes discutir en juicio ordinario cuál es el que tiene el título legal a la finca antes de qué pueda prosperar tal clase de acción.”
Las pruebas aportadas al juicio no permiten afirmar que la demandada posee en precario, esto es, sin título alguno, la finca de que se trata, pues ella alega poseer en concepto de dueña y esa alegación al menos en cuanto a corresponderle alguna participación en el dominio de la casa no está des-nuda de toda prueba.
Según sentencia del Tribunal Supremo de España de 29 *284de mayo de 1906, 104 C. J. 424, cuya doctrina aceptamos en el caso de Veve et al., v. The Fajardo Sugar Grower’s Association, 18 D. P. R. 282, “la acción de desahucio sólo es proceden-te cuando entre el arrendador y el arrendatario o el dueño de la finca y quien la lleva en precario no existen más relaciones jurídicas que las derivadas de dicho carácter, y cuando acerca de ellas no existen dudas fundadas que requieran un examen y discusión, propios solamente del juicio declarativo corres-pondiente. ’ ’
Sobre las relaciones jurídicas del demandante como dueño y la demandada como precarista o poseedora en precario exis-ten dudas fundadas, derivadas de otras relaciones que exis-tían entre Pablo Figueroa y Juana Canales, por vivir juntos, con mutua ayuda, aportando cada uno para ambos el esfuerzo de su trabajo, durante cuya vida común fué construida con recursos de ambos la casa de que se trata. Ante esas dudas no puede menos de apreciarse que existe una cuestión previa de derecho, de gran trascendencia, que no puede resolverse en un juicio de desahucio sin las garantías de defensa e in-formación que ofrecen los juicios declarativos.
Ciertamente que la demandada no ministró prueba directa con el fin de justificar que hubiera constituido con Pablo Figueroa Díaz una sociedad civil industrial según alegación especial de su contestación a la demanda; pero es de notar que ella negó generalmente las alegaciones esenciales de la deman-da y, por tanto, que poseyera en precario;- y bajo esa nega-ción general tenía cabida cualquier prueba tendente a demos-trar la inexistencia del precario como lo fué, según hemos dicho, la prueba que ministró y que fué admitida sin oposición alguna por parte del demandante.
Por las razones expuestas es de revocarse la sentencia, apelada, reservándose al demandante el derecho de que se crea asistido para que lo ejercite en el juicio correspondiente.

Revocada la sentencia apelada.

*285Jueces concurrentes: Sres. Asociados del Toro y Hut-chison.
Los Jueces Asociados Sres. Wolf y Aldrey disintieron.